DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/3030 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
Examiner.

Status of Claims
This action is in reply to the communications filed on 11/13/2020. 
	Claims 3 and 13 have been cancelled by the Applicant. 
	Claims 1, 11, and 21 have been amended by the Applicant.
	Claims 1 – 2, 4 – 12, and 14 – 25 have been examined and are allowed.

Response to Amendment 
The 35 U.S.C. §103 rejections of claims of claims 1 – 2, 4 – 12, and 14 – 25 have been withdrawn pursuant Applicant’s amendments and arguments being found persuasive. Applicant’s remarks are incorporated fully herein [see Remarks, 11/13/2020]. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 1, a multi-platform e-commerce distribution system that creates a two-sided digital marketplace, the system comprising: 
a processor-enabled bi-directional data translation system that extracts product data and translates product data,
wherein the bi-directional data translation system ingests product information in formats from multiple different merchants and converts the product information into a unified product schema, and wherein the bi-directional data translation system then converts the product information in the unified product schema into one or more formats expected by one or more individual e-commerce platforms, and 
wherein the bi-directional data translation system extracts data from multiple e-commerce platforms and translates the extracted data into the unified product schema, and wherein the bi-directional data translation system then translates the product information in the unified product schema into formats expected by the multiple different merchants;
a processor-enabled product distribution platform that includes a repository of purchasable products containing information that has been converted into the unified product schema, wherein the repository receives ingested product information from the bi-directional data translation system that has been converted into the unified product schema from multiple different merchant company formats, and wherein the repository receives ingested product information from the bi-directional data translation system that has been converted into the unified product schema from multiple e-commerce platforms, 
wherein product offers within the product repository are automatically updated, when their equivalent entities on a source e-commerce platform are updated,
wherein the repository of the purchasable products includes multiple product information wrappers that contain product data and one or more nested product offers, each product information wrapper including product characteristics information and merchant purchase offer information that is configured to receive and execute a product transaction request; and
a processor-enabled commerce graph Application Program Interface (API), wherein orders received from one or more purchasers via multiple third party applications are converted into order transaction data in a unified order schema, and wherein the order transaction data in the unified order schema is converted into order write back data in a platform-specific format expected by the e-commerce platform of product origin, 
wherein the multiple third party applications comprise multiple digital product transaction locations on the Internet.
Examiner notes the portions of the claim above which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record in the previous action see Final Rejection, 05/15/2020, pages 3 – 23]. Examiner also notes that Applicant’s remarks were found persuasive and are incorporate fully herein [see Remarks, 11/13/2020]. 
The primary reference Mangtani was cited because it disclosed product information communications between merchants, different e-commerce platforms, and users purchasing products. Mangtani disclosed a commerce engine that could receive information from merchant servers and transform it into a canonical format. Similarly, the system disclosed by Mangtani could receive information associated with product orders, transform that information into a standard form, and then request associated information from merchant systems. As noted in the previous action, the commerce engine can then translate and/or convert the platform-specific data and/or response obtained from the merchant server to platform-independent product data (e.g., using the mapping schema), and can store the platform-independent product data and/or the like. Further using this mapping schema the system can translate messages into an intermediate format and can use platform specific modules to translate the formatted messages into platform specific messages. Additionally, Mangtani disclosed the idea of formatting information in a manner that is similar to the information wrappers discussed above. Ultimately, while  Mangtani discloses converting product information into unified product schema, Mangtani does not explicitly disclose a processor-enabled product distribution platform that includes a repository of purchasable products containing information that has been converted into the unified product schema, wherein the repository receives ingested product information from the bi-directional data translation system that has been converted into the unified product schema from multiple different merchant company formats, and wherein the repository receives ingested product information from the bi-directional data translation system that has been converted into the unified product schema from multiple e-commerce platform formats, wherein the repository of 
To this accord Angal was further cited to teach the idea of having a repository of purchasable products containing information that has been converted into a unified product schema, and wherein  the repository receives ingested product information from the bi-directional data translation system that has been converted into the unified product schema from multiple different merchant company formats; as well as wherein a repository of the purchasable products includes multiple product information wrappers that contain product data and one or more nested product offers. However, as noted by the Applicant and in view of the claim amendments, Angal failed to teach wherein the repository receives ingested product information from the bi-directional data translation system that has been converted into the unified product schema from multiple e-commerce platforms. Additionally, the Examiner emphasizes the Applicant’s remarks, specifically that the Angal reference does not disclose or even contemplate multiple e-commerce platforms. Thus, Applicant submits that product centers or produce lines of a manufacture, as disclosed in Angal, cannot be viewed as equivalent to multiple e-commerce platforms. Ultimately it is concluded that, the Angal reference provides no disclosure of e-commerce platforms, in general, or having the updating of product offers on an e-commerce platform drive the automatic updating of product offers within the product repository, in particular. Additional references Call, Ogrinz and Bellora fail to cure the deficiencies presented above as missing elements not taught by Mangtani and Angal.  
A newly added NPL reference Salem [see PTO-892 Form, Reference U] cited because it discloses the idea of collecting information in a backward and forward manner, and updating information in real time. Specifically, Salem notes “our service-oriented feature ensures integrating data in near real-time using a bi-directional strategy, i.e., forward integration (push) and backward integration (pull). Further, push and pull strategies. The push direction means that relevant data move from data sources toward the AXML repository in a “push” way. In this strategy, besides applying the traditional “initial data integration” using integration services, change detection services play a significant role to incrementally refresh the AXML repository with data in near real-time. While teaching the idea of updating information, Salem also fails to teach the specific combination of elements as described above. Additionally, Salem fails to suggest the specific transfer of information between merchants and online e-commerce platforms. 
Ultimately, the Examiner notes that the present system is unique in that there is a middle-man system that collects information from merchants and from online commerce platforms and translates the information into a unified schema and then can translate that information back to merchants as well as back to e-commerce platforms. Specifically, wherein the bi-directional data translation system ingests product information in formats from multiple different merchants and converts the product information into a unified product schema, and wherein the bi-directional data translation system then converts the product information in the unified product schema into one or more formats expected by one or more individual e-commerce platforms. And wherein the bi-directional data translation system extracts data from multiple e-commerce platforms and translates the extracted data into the unified product schema, and wherein the bi-directional data translation system then translates the product information in the unified product schema into formats expected by the multiple different merchants. The cited references on record may collect information from either the merchants or the e-commerce platforms and can translate that information into a unified system, and pass on that information, however the Examiner asserts that none of the cited systems in the prior art perform both of translations and passing of said information to both the platforms and merchant servers/systems. Additionally, none of the references 
In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 11 and 21, recite substantially similar limitations as claim 1 and as such are allowable based on a same rationale as seen above for claim 1. 
Dependent claims 2, 4 – 10, 12, 14 – 20, and 22 – 25 are allowed based on their dependencies off of claims 1, 11, and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619